  Case 1:20-cv-00232-JTN-PJG ECF No. 5 filed 03/19/20 PageID.152 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


 OWEN W. BARNABY,

        Plaintiff,
                                                      Case No. 1:20-cv-232
 v.
                                                      HONORABLE PAUL L. MALONEY
 MABEL J. MAYFIELD, et al.,

        Defendants.
 ____________________________/


                                    ORDER OF RECUSAL

       I recuse myself under 28 U.S.C. § 455(a) and (b)(1) from further participation in this case

due to a conflict of interest. The Clerk of Court shall reassign this case to another District Judge

in accordance with the approved procedure.

       IT IS SO ORDERED.



Dated: March 19, 2020                                        /s/ Paul L. Maloney
                                                             Paul L. Maloney
                                                             United States District Judge
